In re: Hollybrook Land Company, Inc., et al. applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of East Carroll, 191 So.2d 724.
Writ refused. The judgment is not final. In the event of an adverse judgment on the merits, all rights of the applicant as to the matters urged herein are reserved.
McCALEB, J.,
thinks that a writ should be granted for the reason that the Court of Appeal has authorized the trial Court to grant a formal judgment of nullity of a *19judgment rendered by a Court of another jurisdiction.
HAMLIN, J., concurs. See C.C.P. Art. 5051.
SUMMERS, J., is of the opinion the writ should be granted.